Title: Remission and Pardon for George J. Julien, [25 June 1816]
From: Madison, James
To: 


        
          [25 June 1816]
        
        Whereas at the late Circuit Court of the United States for the County of Washington, in the District of Columbia, George J. Julien, of the said County, pleaded guilty, to a charge against him for larceny, in the said Court, whereupon he was sentenced by the Court to be publickly whipped & to pay a fine of five Dollars to the United States: and whereas it is represented to me that the said George J Julien is unable to pay & satisfy the said fine, and it is moreover represented to me by respectable authority that the said George J. Julien has at different times of late exhibited sym[p]toms of mental derangement, which peculiarly recommend him to favor: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises & for other good causes me thereunto moving, have remitted the fine, & pardoned the offence aforesaid, & I do by these presents remit the sd fine & pardon the sd offence, willing & requiring that the said George J. Julien be forthwith freed and discharged from the Judgment & sentence of the court aforesaid in this case.
        In testimony whereof, I have hereunto set my Hand, and caused the seal of the United States to be affixed. Done at the City of Washington this 25th day of June AD 1816 and of the Independence of the United States the fortieth.
        
          Jas Madison,By the PresidentJas. Monroe, Secy of State.
        
      